Citation Nr: 0718976	
Decision Date: 06/22/07    Archive Date: 07/03/07	

DOCKET NO.  04-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1953 to 
February 1955.  There was no overseas or combat service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  This case was last 
before the Board in October 2006, at which time it was 
remanded for VCAA compliance.  Proper VCAA notice with 
respect to the issue presently before the Board was provided 
the veteran in November 2006.  All development requested on 
remand was completed in full, and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  There was no hearing loss noted or clinically documented 
at any time during or for many decades after service 
separation, and mild hearing loss noted at present is not 
objectively or clinically shown to be related to any 
incident, injury or disease of active military duty.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

Because the veteran's VCAA notice provided prior to the 
initial adverse rating decision in this case incorrectly 
addressed the evidence necessary to substantiate a claim for 
increase rather than a claim for service connection, the 
Board remanded the appeal in October 2006 for proper VCAA 
notice.  This was accomplished in November 2006; at which 
time the veteran was notified of the evidence necessary to 
substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he should submit any relevant evidence in his 
possession.  During the pendency of this appeal, the veteran 
has reported in writing that he had no additional evidence to 
submit in support of his claim both in October 2003 and more 
recently in December 2006.  The service medical records are 
incomplete, but the veteran's service separation examination 
is on file.  Records of the veteran's treatment with VA have 
been collected for review.  The veteran was provided a VA 
audiometric examination with a request for opinions 
consistent with VCAA.  All known available evidence relevant 
to the pending claim has been collected for review.  The 
veteran does not contend nor does the evidence on file 
suggest that there remains any additional evidence which has 
not been collected.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss) which are shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000, and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The veteran's physical examination for service separation in 
February 1955 noted that his ears were normal, and that his 
hearing was normal as tested by spoken and whispered voice.  
The veteran's DD 214 does reveal that the veteran served with 
an antiaircraft artillery missile battalion, and his military 
occupational specialty (MOS) is consistent with that 
assignment.  

The veteran filed his current claim for hearing loss in 
June 2003, at a time when he was 70 years of age, some 
48 years after he was separated from service.  Although the 
veteran was requested to provide any clinical evidence of 
hearing loss documenting a chronicity of hearing loss 
symptoms from the time of service separation forward, the 
veteran provided no such evidence.  

In written statements and sworn testimony before the 
undersigned, it has been the veteran's consistent complaint 
that his military duties as an antiaircraft artilleryman 
exposed him to the acoustic trauma of artillery fire, and 
that this is the direct cause of his current hearing loss.  
The veteran reported that the military unit to which he was 
assigned at all times from 1953 to 1955 was in Chicago, 
Illinois.  There was no overseas or combat service.  He 
testified that no hearing protection was provided him during 
service.  He testified that he first sought treatment for 
hearing loss in 2000, and that this was the first time he had 
been diagnosed with hearing loss.  He testified that he had 
never sought treatment prior to 2000.  He reported that his 
post-service employment was as a security guard.  

VA outpatient treatment records on file show that the veteran 
commenced receiving treatment with VA in 2002 for various 
problems, and these records do make occasional mention of 
hearing loss, although this was never a principal purpose of 
the veteran's treatment, and these notations are not 
accompanied by any audiometric examination.  A June 2003 VA 
mental health record noted that the veteran had slightly 
decreased hearing.

In September 2003, the veteran was referred for VA 
audiometric examination.  The VA audiologist had the 
veteran's claims folder for review and noted that there was 
no previous evidence of audiological evaluation at any time 
during or subsequent to service.  There was evidence that his 
hearing was screened at service separation, at which time 
hearing was normal.  The veteran reported noticing some 
hearing impairment in 1955, but had not been diagnosed with a 
hearing loss until about three or four years earlier.  An 
audiometric examination was attempted, but the audiologist 
wrote that the veteran's "behavioral responses to pure tones 
were inconsistent and I believe unreliable."  The VA 
audiologist reported that the veteran was able to communicate 
with his office staff, "yet his responses to pure tones 
suggested that he has a severe to profound hearing loss."  
Alternatively, the audiologist wrote that the veteran's 
"speech reception thresholds indicate only a mild hearing 
loss."  As a result of this extreme variance in subjective 
responses to audiometric testing, the VA audiologist was 
unable to provide any pure tone decibel threshold or speech 
recognition scores.  Examination of the ears was otherwise 
within normal limits bilaterally.  The VA audiologist 
concluded that the veteran did have "at least a mild hearing 
loss in both ears."  The audiologist also wrote that there 
was simply insufficient evidence to provide any opinion 
regarding the etiology of whatever hearing loss the veteran 
actually had at present.  

The Board finds that a clear preponderance of the competent 
evidence on file is against the veteran's claim for bilateral 
hearing loss.  That the veteran had military service serving 
in an antiaircraft artillery and missile unit is certainly 
clear, and he likely did have exposure to the acoustic trauma 
of the firing of these weapons.  However, hearing testing 
conducted at the time of service separation showed that the 
ears and hearing were entirely normal.

There is a complete absence of any objective or clinical 
evidence which shows or demonstrates hearing loss symptoms at 
any time during or for well over 40 years after the veteran 
was separated from service.  Indeed, when the veteran filed 
his initial claim for VA disability compensation in 1974, 
which was itself 19 years after he was separated from 
service, he made no complaint or claim regarding hearing loss 
at that time.  The veteran did not file his current claim for 
hearing loss until 2003, at age 70, some 48 years after he 
was separated from service.  At all times during and for 48 
years after service there is a complete absence of any 
evidence of chronicity of symptoms of hearing loss 
disability.  The veteran testified that he never actually 
sought any form of clinical evaluation for his hearing until 
approximately 2002.  

There is in fact no objective evidence that the veteran 
actually meets the threshold criteria for hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385.  There 
are several notations of unspecified hearing loss in 
outpatient treatment records, one of which notes hearing loss 
to be mild.  The VA audiologist who examined the veteran in 
2003 found that his responses to audiometric testing were 
inconsistent and unreliable to the point where no accurate 
pure tone decibel thresholds or speech recognition scores 
could be provided.  It was only this audiologist's opinion 
that the veteran had at least some form of mild hearing loss 
in both ears, and he could provide no opinion regarding 
etiology based upon the absence of evidence on file.  

Even assuming that the veteran presently meets the threshold 
criteria for recognition of hearing loss disability for VA 
compensation purposes, a clear preponderance of the evidence 
on file is against the veteran's claim that such hearing loss 
is attributable to his exposure to acoustic trauma in the 
mid-1950's.  Hearing testing at service separation was 
normal, and there is a complete absence of any objective 
evidence of hearing loss for over 40 years thereafter.  At no 
time during the pendency of this appeal has the veteran ever 
stated that he complained of or sought treatment for hearing 
loss during military service, so there is no reason to expect 
that there would be any documentation of such complaints, or 
any findings of hearing loss in the service medical records 
which are now missing.  While the veteran is certainly 
competent to provide a description of subjective hearing loss 
symptoms he may have experienced over the years, he lacks the 
medical expertise and training to provide any form of a 
competent clinical opinion that hearing loss disability first 
noted in his late 60's is attributable to his exposure to 
acoustic trauma well over 40 years earlier.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

In the absence of any objective evidence of hearing loss 
disability at any time during or for well over 40 years after 
service separation, the Board finds that there is no duty to 
provide another VA examination.  38 C.F.R. § 3.159(c)4.

In short, the competent medical evidence does not demonstrate 
that the veteran has a chronic bilateral hearing loss 
disability related to service. 

In this case, there is not such an approximate balance of the 
positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	DAVID S. NELSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


